Election/Restrictions
Applicant's election with traverse of the universal joint shown in Figs. 7-9 (Species III) in the reply filed on June1, 2022 is acknowledged.  The traversal is on the ground(s) that an additional search for additional species would not pose undue burden on the examiner.  This is not found persuasive because the examiner is allotted a fixed amount of time to prosecute (e.g. search) the application.  That amount of time is based on the premise that applicant is entitled to one invention for one application, which means the examiner has time to search just one, not more than one, invention (i.e. species).  Thus additional search for additional/unelected species would place an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claims 5-8 & 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 1, 2022.

Drawings
The drawings are objected to because reference numeral 59b fails to appear in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitations "the first hole" and "the second hole".  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
Claims 1-4 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arriaga, US 5,738,586.  Arriaga discloses a universal joint comprising: a first joining structure (20) and a second joining structure (30), wherein the first and the second joining structures are movably coupled to each other, wherein the first and the second joining structures are movable relative to each other to an aligned position and an inclined position (Fig. 3), wherein the first and the second joining structures include a first resilient member (coil spring 40) disposed therebetween, and wherein the first resilient member has a first end retained in a first hole (28) on the first joining structure and a second end retained in a second hole (36) on the second joining structure (col. 5, lines 31-35),
wherein the first joining structure has a first adapting portion (12) configured to allow an external object (T) to engage with the universal joint, and wherein the second joining structure has a second adapting portion (37) configured to allow an external object (38) to engage with the universal joint,
wherein the first joining structure defines a compartment (23) and the second joining structure includes an end (31) retained in the compartment, wherein the end of the second joining structure is a ball end (col. 4, line 43), wherein the first hole extends to the compartment, and wherein the second hole defines an opening on the end.

Claims 1-4, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen, US 4,936,701.  Allen discloses a universal joint comprising: a first joining structure (10) and a second joining structure (14), wherein the first and the second joining structures are movably coupled to each other, wherein the first and the second joining structures are movable relative to each other to an aligned position and an inclined position (see “whatever alignment” at col. 2, line 46), wherein the first and the second joining structures include a first resilient member (coil spring 56) disposed therebetween, and wherein the first resilient member has a first end retained in a first hole (42) on the first joining structure and a second end retained in a second hole (58) on the second joining structure,
wherein the first joining structure has a first adapting portion (18) configured to allow an external object (28) to engage with the universal joint, and wherein the second joining structure has a second adapting portion (34) configured to allow an external object (col. 2, lines 19 & 20) to engage with the universal joint,
wherein the first joining structure defines a compartment (40) and the second joining structure includes an end (36) retained in the compartment, wherein the end of the second joining structure is a ball end (col. 2, lines 20 & 21), wherein the first hole extends to the compartment, and wherein the second hole defines an opening on the end,
wherein a positioning device keeping the second joining structure in position, wherein the first joining structure defines an orifice (44) extending radially from the compartment and the positioning device includes at least one detent (50) disposed in the orifice, wherein the positioning device includes a resilient (col. 2, lines 62-65) retainer (64) preventing the at least one detent from falling outside the first joining structure, and wherein Fig. 3 shows the at least one detent abuts an outer periphery of the end of the second joining structure and an inner periphery of the retainer.

Claims 1-4, 9 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koss, US 3,107,505.  Koss discloses a universal joint comprising: a first joining structure (see “female member” at col. 1, line 54) and a second joining structure (5), wherein the first and the second joining structures are movably coupled to each other, wherein the first and the second joining structures are movable relative to each other to an aligned position and an inclined positio, wherein the first and the second joining structures include a first resilient member (ball 53 and coil spring 54) disposed therebetween, and wherein the first resilient member has a first end retained in a first hole (52) on the first joining structure and a second end retained in a second hole (55) on the second joining structure,
wherein the first joining structure has a first adapting portion (35) configured to allow an external object (col. 3, lines 14-17) to engage with the universal joint, and wherein the second joining structure has a second adapting portion (8) configured to allow an external object (col. 2, lines 26-30) to engage with the universal joint,
wherein the first joining structure defines a compartment (40) and the second joining structure includes an end (see “knob portion” at col. 2, line 37) retained in the compartment, wherein the end of the second joining structure is a ball end (see Fig. 7), wherein the first hole extends to the compartment, and wherein the second hole defines an opening on the end,
wherein a positioning device keeping the second joining structure in position, wherein the first joining structure defines an orifice (45) extending radially from the compartment and the positioning device includes at least one detent (31) disposed in the orifice, wherein the positioning device includes a resilient (col. 2, line 60) retainer (16, 18) preventing the at least one detent from falling outside the first joining structure, and wherein Fig. 2 shows the at least one detent abuts an outer periphery of the end of the second joining structure and an inner periphery of the retainer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679